                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MINNESOTA

PATRICIA KEECH and DAVID NEWFIELD, )
on behalf of themselves and all others similarly )
situated,                                        )
                                                 )
        Plaintiffs,                              ) Case No.: 18-cv-00683-JRT-HB
                                                 )
vs.                                              )
                                                 )
SANIMAX USA, LLC,                                )
                                                 )
         Defendant.                              )



                    DECLARATION OF JEFFREY S. STORMS

      I, Jeffrey S. Storms, solemnly affirm as follows:

      1.     I am over 18 years old and I am one of Plaintiffs’ attorneys in the above-

captioned matter.

      2.     I make this Declaration in support of Plaintiffs’ Motion for Final Approval

of Class Action Settlement, Certification of Settlement Class, and Appointment of Class

Representatives and Class Counsel.

      3.     Attached hereto as Exhibit 1 is a true and correct opt-out list and the

underlying opt-outs.

      4.     Attached hereto as Exhibit 2 is a true and correct copy of the objections.

      5.     Attached hereto as Exhibit 3 is a true and correct copy of a letter on behalf

of the City of Newport, purporting to be a reservation of rights.
      6.     Attached hereto as Exhibit 4 are true and correct copies of the subject

Contingency Fee Contracts.

      7.     Attached hereto as Exhibit 5 is a true and correct copy of the itemization of

costs incurred by Liddle & Dubin, P.C., which was provided to me by Laura Sheets of

Liddle & Dubin, P.C.

      8.     Pursuant to 28 U.S.C. § 1746, I declare under the penalty of perjury that

everything stated in this document is true and correct and that this Declaration was

executed on May 11, 2020 in Hennepin County, Minnesota.

FURTHER YOUR DECLARANT SAYETH NOT.

                                                       /s/ Jeffrey S. Storms
                                                       Jeffrey S. Storms, #0387240




                                            2
